Citation Nr: 0723198	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  02-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from June 1997 to 
June 2001.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal of a May 2002 rating decision in which 
the RO granted service connection and assigned an initial 0 
percent (noncompensable) rating, each, for endometriosis and 
pelvic adhesions (claimed as chronic pelvic pain), and for 
migraine headaches, each effective June 18, 2001.  At that 
time, the RO also granted service connection and assigned an 
initial 10 percent rating for nummular eczema, also effective 
June 18, 2001.  The veteran filed a notice of disagreement 
(NOD) with the assigned ratings in June 2002, and the RO 
issued a statement of the case (SOC) in July 2002.  The 
veteran filed a substantive appeal (via a VA Form 21-4138, 
Statement in Support of Claim) in August 2002.

Later in August 2002, the RO awarded an initial 30 percent 
rating for endometriosis and pelvic adhesions, effective June 
18, 2001.  In October 2003, the RO awarded an initial 30 
percent rating for migraine headaches, effective June 18, 
2001.  At that time, based on medical opinion identifying 
interstitial cystitis as the source of the veteran's pelvic 
pain, the RO reduced the rating for already service-connected 
endometriosis to zero percent, but granted service connection 
and assigned a 30 percent rating for interstitial cystitis, 
effective June 18, 2001.  As such, the RO (and, later, the 
Board) recharacterized the claim on appeal as one for a 
higher initial rating in excess of 30 percent for 
interstitial cystitis.  The RO issued supplemental SOCs 
(SSOCs) reflecting the continued denial of the claim in 
August 2002 and October 2003. 

In an August 2005 decision, the Board, inter alia, denied the 
veteran's claims for higher initial ratings in excess of 30 
percent for migraine headaches and for interstitial cystitis.  
The veteran appealed these denials to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2006, 
counsel for the veteran and the VA Secretary filed a Joint 
Motion for Partial Remand (Joint Motion), pertinent to the 
denial of a higher initial rating for migraine headaches.  By 
Order dated later the same month, the Court granted the Joint 
Motion, vacating that portion of the August 2005 Board 
decision that denied a higher initial rating in excess of 30 
percent for migraine headaches, and remanding this matter to 
the Board for further proceedings consistent with the Joint 
Motion.  [Parenthetically, the Board notes that that portion 
of the August 2004 Board decision that denied a higher 
initial rating in excess of 30 percent for interstitial 
cystitis remains in effect, as the appellant advised the 
Court that she no longer wished to pursue her appeal on that 
claim.  As such, her appeal, as to this matter, was deemed 
abandoned and dismissed by the Court.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).]  

In August 2005, the Board also remanded to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.) the 
claim for a higher initial rating in excess of 10 percent for 
nummular eczema; however, as, given the appeal, the RO has 
not accomplished all requested action on that issue, it is 
not before the Board at this time.

As the matter that is the subject of the joint motion and 
Court remand involves a request for a higher initial rating 
following the grant of service connection, the Board will 
continue to characterize the claim on appeal in light of the 
distinction noted in noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).

For the reasons expressed below, the veteran's claim for an 
initial rating in excess of 30 percent for migraine headaches 
is being remanded to the RO via the AMC.  VA will notify the 
veteran when further action, on her part, is required.


REMAND

In the November 2006 Joint Motion, the parties agreed that a 
remand is required because the Board failed to ensure that 
VA's duty to assist the appellant had been fulfilled and 
because the Board had failed to provide an adequate statement 
of reasons or bases for denying a rating in excess of 30 
percent for migraine headaches at any time.  The parties 
agreed that the Board's consideration of staged ratings did 
not take into account the duration and severity of the 
veteran's headaches, and that, in order to reach a decision 
that is based upon all pertinent evidence, VA should obtain a 
headache diary kept by the appellant documenting the 
frequency and the severity of her migraine headaches 
throughout the entire period in question.   Hence, a remand 
for this purpose is warranted.

The Board's review of the claims file also reveals that there 
are possible outstanding medical records that may bear on the 
question of whether an initial rating in excess of 30 percent 
for migraine headaches is warranted.  The Board notes that 
the record reflects that the veteran has received treatment 
for her migraine headaches at the VA Medical Center in 
Richmond, Virginia.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Richmond VAMC since November 19, 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

Further, in light of the additional evidence being sought, 
the evidence already in the file indicating that veteran's 
headache disability may have worsened since her last 
examination in November 2001, and to give the veteran every 
consideration in connection with the claim, the Board finds 
that further examination findings are needed to evaluate the 
frequency and severity of her migraine headaches.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006).  

Hence, the RO should arrange for the veteran to undergo a VA 
neurological examination by a physician, at an appropriate VA 
medical facility, to evaluate her service-connected headache 
disability.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, may 
well result in a denial of her claim (as consideration of the 
original claim will be based on evidence of record).  38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging to obtain another examination, to ensure 
that all due process requirements are met, the RO should also 
give the appellant another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
notice letter to the appellant should explain that she has a 
full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all evidence in her possession.  The 
RO should specifically request that the appellant provide a 
copy of the diary she has kept to document the frequency and 
the severity of her migraine headaches since her discharge 
from service on June 17, 2001.  The RO should also ensure 
that its notice to the appellant meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards disability ratings and effective 
dates-as appropriate (not previously provided).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim.  The RO's readjudication of the 
claim should include consideration of all evidence added to 
the record since the RO's last adjudication of the claim.  
The RO should also document its continued consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, consistent with the facts 
found) pursuant to Fenderson, cited to above, is warranted 
for the veteran's migraine headaches.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Richmond VAMC all outstanding pertinent 
records of evaluation and/or treatment of  
the veteran's migraine headaches, since 
November 19, 2002 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that she provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  The RO should 
invite the appellant to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO should specifically request that the 
veteran furnish a legible copy of the 
diary she has kept to document the 
frequency and severity of her headaches 
since her discharge from service in June 
2001 to the present.

The RO should ensure that its notice to 
the appellant meets the requirements of 
Dingess/Hartman (cited to above)-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological examination, by a 
physician, at an appropriate VA facility 
to ascertain the nature and extent of the 
veteran's service-connected migraine 
headaches.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The neurological examiner should render 
specific findings with respect to the 
existence and extent (or frequency and 
intensity, as appropriate), of any 
prostrating headache attacks.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician, if any).  The examiner 
should comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the veteran's 
economic adaptability.  The examiner 
should also provide an opinion as to the 
impact of the veteran's headaches on her 
ability to work.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the increased 
rating claim on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include continued consideration of 
whether  staged rating of the veteran's 
migraine headaches , pursuant to 
Fenderson (cited to above), is 
appropriate 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative, an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



